In a negligence action to recover for damages to property, plaintiff appeals (by permission) from an order of the Appellate Term for the Second and Eleventh Judicial Districts, dated January 15, 1975, which reversed a judgment of the Civil Court of the City of New York, Kings County, entered May 17, 1973 in her favor, after a nonjury trial. Order affirmed, without costs or disbursements. On this record, plaintiff has not established negligence (see Celebrity Studios v Civetta Excavating, 72 Misc 2d 1077). Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.